Citation Nr: 1723081	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-17 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a compensable disability rating for membrano-proliferative glomerulonephritis prior to May 5, 2015, and to a disability rating in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in February 2015.

In May 2015, the Agency of Original Jurisdiction (AOJ) partially granted an increased rating for the Veteran's membrano-proliferative glomerulonephritis.  Because the increased disability rating assigned is not the maximum rating available throughout the period on appeal, the claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 


FINDINGS OF FACT

1.  Prior to July 2, 2012, the Veteran's membrano-proliferative glomerulonephritis did not manifest in albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or, hypertension that was at least 10 percent disabling; or, definite decrease in kidney function.

2.  On and after July 2, 2012, the Veteran's membrano-proliferative glomerulonephritis manifested in hypertension that was no more than 10 percent disabling.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability rating for membrano-proliferative glomerulonephritis prior to July 2, 2012, have not been met.  §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7502 (2016).

2.  The criteria for entitlement to a 30 percent disability rating, but no higher, for membrano-proliferative glomerulonephritis from July 2, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.115a, 4.115b, Diagnostic Code 7502.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In March 2017, the Veteran's representative asserted that, if the Board did not grant an increased disability rating, the Board should remand the appeal for a new examination.  However, the representative did not specifically allege and the evidence does not suggest that the Veteran's membrano-proliferative glomerulonephritis has worsened since the last VA examination in May 2015; accordingly, the Board finds that remand for a new examination would not benefit the Veteran and is not warranted.  

To the extent that additional evidence has been added to the claims file since the last AOJ adjudication of the matter on appeal, in May 2017 the Veteran's representative waived initial review of that evidence by the AOJ.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart, 21 Vet. App. 505.

The Veteran is seeking a higher evaluation for his service-connected membrano-proliferative glomerulonephritis.  This disability is currently rated as noncompensable prior to May 5, 2015, and 30 percent disabling thereafter under 38 C.F.R. § 4.115b, Diagnostic Code 7502 for chronic nephritis.  This diagnostic code provides for evaluation of this disability as renal dysfunction under 38 C.F.R. 
§ 4.115a.  The Board notes that there is also a Diagnostic Code specifically for glomerulonephritis, but that it also provides for evaluation as renal dysfunction; as such, the rating criteria are the same. 
With respect to renal dysfunction, a noncompensable rating is assigned for albumin and casts with history of acute nephritis; or, hypertension non-compensable under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  A 30 percent rating is assigned for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema; or hypertension at least 10 percent disabling under Diagnostic Code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.  An 80 percent rating is warranted for persistent edema and albuminuria with BUN 40 to 80mg; or, creatinine 4 to 8mg; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for disability requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg; or, creatinine more than 8mg; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.

The Veteran first underwent VA examination in connection with his increased rating claim in April 2011.  The Veteran reported experiencing increased urinary frequency and incontinence.  Upon testing, the Veteran's BUN was 6 and his creatinine was 1.  His urinalysis did not show any blood.  The examiner noted these results to be normal, and did not make any comment on the Veteran's blood pressure.

The Veteran next underwent VA examination in May 2012.  The examiner indicated that the Veteran did not require continuous medication for the treatment of his condition.  The examiner further noted that the Veteran did not have renal dysfunction, including persistent proteinuria or hematuria.  The Veteran did not have kidney, ureteral, or bladder calculi, or treatment for recurrent stone formation.  The Veteran had no history of recurrent symptomatic urinary tract or kidney infections.  There was no indication of benign or malignant neoplasm or metastases related to the Veteran's membrano-proliferative glomerulonephritis.  The examiner opined that the Veteran's condition did not impact his ability to work.

The Veteran most recently underwent VA examination in May 2015.  The examiner indicated that the Veteran did not have renal dysfunction, kidney, ureteral, or bladder calculi, a history of recurrent symptomatic urinary tract or kidney infections, or benign or malignant neoplasm or metastases.  Furthermore, the Veteran's most recent BUN was 5 and creatinine was 1.  The examiner noted that the Veteran had uncontrolled hypertension with diastolic pressures of 100 or more, as well as some lower extremity edema with varicose veins.  The examiner further indicated that the Veteran's kidney condition would impact his ability to work because the Veteran reported fatigue from working.

Review of the Veteran's VA treatment records reflect intermittent complaints of flank pain.  The records also reflect that the Veteran was diagnosed with hypertension on July 2, 2012, following an emergency room visit for an increased blood pressure of 171/114.  He was prescribed medication beginning July 3, 2012, in order to control his hypertension.  

Upon review, the Board finds that a compensable disability rating is not warranted at any time prior to July 2, 2012.  The record does not reflect albumin constant or recurring with hyaline and granular casts or red blood cells, a definite decrease in kidney function, BUN to 40 mg or more, creatinine to 4 mg or more, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or regular dialysis.  Furthermore, the record does not reflect a diagnosis or any other indication of compensable hypertension until July 2, 2012.  Blood pressure readings of record prior to that date reflect diastolic readings less than 100 and systolic readings less than 160.  Accordingly, a compensable rating cannot be granted for the period prior to July 2, 2012.
On and after July 2, 2012, however, the Board finds a 30 percent disability rating, but no higher, is warranted.  In that regard, as noted above the Veteran was diagnosed with hypertension and prescribed medication following an emergency room visit on that date with diastolic pressures over 100.  Accordingly, a 30 percent disability is granted from July 2, 2012.  A rating in excess of 30 percent, however, is not warranted at any time on or after July 2, 2012.  The record does not indicate diastolic pressures predominantly 110 or more, or systolic pressure predominantly 200 or more.  The record also does not reflect constant albuminuria, definite decrease in kidney function, BUN to at least 40 mg, creatinine to at least 4 mg, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, or markedly decreased function of the kidney or other organ systems.  

To the extent that the Veteran has asserted that that he has increased urinary frequency and incontinence as well as depression as a result of his membrano-proliferative glomerulonephritis, the Board notes that he filed claims for secondary service connection to that end in July 2016.  He underwent VA examinations in August 2016, and an examiner opined that nephritis did not cause incontinence or urinary urgency or depression.  The Veteran's claims were denied in an October 2016, and he has not appealed the denials.  Accordingly, the Board does not find that an additional or alternative rating is warranted for the Veteran's urinary and psychiatric symptoms at this time.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





      (CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a compensable disability rating for membrano-proliferative glomerulonephritis prior to July 2, 2012, is denied.

Entitlement to a 30 percent disability rating, but no higher, for membrano-proliferative glomerulonephritis from July 2, 2012, is granted. 



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


